178 F.2d 10
COMMISSIONER OF INTERNAL REVENUEv.TRUSTEES COMMON STOCK JOHN WANAMAKER PHILADELPHIA et al.
No. 9994.
United States Court of Appeals Third Circuit.
Argued November 22, 1949.
Decided November 29, 1949.

Edward J. P. Zimmerman, Sp. Asst. Atty. Gen. (Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack and A. F. Prescott, Sp. Asst. Attys. Gen., on the brief), for appellant.
C. Walter Randall, Jr., Philadelphia, Pa. (Maurice Bower Saul, Saul, Ewing, Remick & Saul, Robert C. Walker, Stephen T. Dean, Donald McDonald and Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., on the brief), for respondents.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.

PER CURIAM

1
The sole question in this case is whether cash receipts by the taxpayers resulting from the sale by them of stock in a corporation to its wholly owned subsidiary are taxable as dividends under Section 115(g) of the Internal Revenue Code, 26 U.S.C.A. § 115(g). Upon the authority of Mead Corporation v. Commissioner of Internal Revenue, 3 Cir. 1940, 116 F.2d 187, and for the reasons well stated in the opinion filed by Judge Opper for the Tax Court in banc, 11 T.C. 365, we hold that they are not so taxable.


2
The decision of the Tax Court will be affirmed.